In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1386V
                                      Filed: March 9, 2016
                                          Unpublished

****************************
TERRI DAVIS,                             *
                                         *
                     Petitioner,         *     Ruling on Entitlement; Concession;
                                         *     Influenza;
                                         *     Shoulder Injury (“SIRVA”);
SECRETARY OF HEALTH                      *     Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                      *
                                         *
                     Respondent.         *
                                         *
****************************
Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.
Lara Englund, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

       On November 16, 2015, Petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that she suffered a shoulder injury
following receipt of her October 20, 2014 influenza vaccination. Petition at 1. The case
was assigned to the Special Processing Unit of the Office of Special Masters.

        On March 9, 2016, respondent filed her Rule 4(c) report in which she concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent “opines that petitioner’s alleged injury is consistent with a
shoulder injury related to vaccine administration (SIRVA)” and “further agrees that
petitioner’s SIRVA was caused-in-fact by the flu vaccination administered in her left arm
on October 20, 2014.” Id. at 4. Respondent further agrees that no other cause of
petitioner’s injury has been identified, that the statutory six month sequela requirement

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012)(Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
has been satisfied, and that petitioner has satisfied all legal prerequisites for
compensation under the Vaccine Act. Id.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                    s/Nora Beth Dorsey
                                    Nora Beth Dorsey
                                    Chief Special Master